DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 2, 8, 12, 15, 22-25, 30, 33, and 36 in the reply filed on 15 December 2021 is acknowledged.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Stephanie H. Vavra on 13 January 2022. 
The application has been amended as follows:

1. (Currently Amended) A synthetic keratoprosthesis [[keratoprosthesis [[:
, [[non-porous part attached to the porous part, and a hole through the porous part and the solid non-porous part configured for receiving an optical cylinder[[; and
an optical cylinder placed in the hole of the synthetic keratoprosthesis,
wherein the porous part and solid non-porous part are laminate parts,
wherein dimensions of the porous part and the solid non-porous part are the same in width and depth, and different in height,
wherein the porous part and the solid non-porous part form a rectangular cuboid.
2. (Cancelled)
3. (Cancelled)
4. (Currently Amended) The synthetic keratoprosthesis [[the solid non-porous part of the synthetic keratoprosthesis [[
5. (Currently Amended) The synthetic keratoprosthesis [[the solid non-porous part of the synthetic keratoprosthesis [[
6. (Cancelled)  
7. (Cancelled)
8. (Currently Amended) The synthetic keratoprosthesis [[non-porous part comprise the same material or different materials selected from metal material, ceramic material, polymeric material, or a composite comprising any combination of metal material, ceramic material, and polymeric material.
keratoprosthesis [[non-porous part are coated using the same material or different materials selected from metal material [[
10. (Cancelled)  
11. (Cancelled)
12. (Currently Amended) The synthetic keratoprosthesis [[ [[non-porous part is the same and ranges from 2 to 20 mm, wherein the Depth (D) of the porous part and the solid non-porous part is the same and ranges from 1 to 15 mm, and wherein the Height (H) of the porous part and the solid non-porous part is different and ranges from 0.1 to 5 mm.
13. (Cancelled)  
14. (Cancelled)
15. (Currently Amended) The synthetic keratoprosthesis [[non-porous part and the porous part ranges from 6-16 mm, wherein the Depth (D) of the solid non-porous part and the porous part ranges from 4-12 mm, and wherein the Height (H) of the solid non-porous part ranges from 0.25-2 mm, and wherein the Height (H) of the porous part ranges from 0.5-2.5 mm.
16.-21. (Cancelled) 3 QB\630024.00173\71433502. 1U.S. Appl. No. 16/497,904 Atty. Dkt. No. 630024.00173  
keratoprosthesis [[
23. (Currently Amended) The synthetic keratoprosthesis [[
24. (Currently Amended) The synthetic keratoprosthesis [[
25. (Currently Amended) The synthetic keratoprosthesis [[non-porous part comprise titanium or titanium alloy.  
26.-29. (Cancelled)
30. (Currently Amended) The synthetic keratoprosthesis [[non-porous part comprise a coating, wherein the coating comprises any of metal material, ceramic material, polymeric material and/or a composite comprising a combination of any of metal material, ceramic material, and/or polymeric material.  
31. (Currently Amended) The synthetic keratoprosthesis [[keratoprosthesis [[non-porous part.  
32. (Currently Amended) The synthetic keratoprosthesis [[keratoprosthesis [[non-porous part.
keratoprosthesis [[
34. (Cancelled)  
35. (Cancelled) 4 QB\630024.00173\71433502. 1U.S. Appl. No. 16/497,904 Atty. Dkt. No. 630024.00173  
36. (Currently Amended) The synthetic keratoprosthesis [[, [[
37. (Cancelled)
38. (Cancelled)
39. (Cancelled)

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,843,185
US PG Pub No. 2002/0165616 A1
US PG Pub No. 2018/0049878 A1
US PG Pub No. 2018/0250239 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774